DETAILED ACTION
The response of April 22, 2022 is considered herein.
Claims 1, 6, 7, and 28 have been amended.
Claims 8, 15 and 21-27 have been cancelled.
Claims 1-7, 9-14, 16-20, 28 and 29 are pending and have been considered on the merits herein.
Claim Rejections - 35 USC § 103
Claims 1-7, 9-13, 16, 18-20, 28 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over BYUN et al (“Ordered, Scalable Heterostructure Comprising Boron Nitride and Graphene for High-Performance Flexible Supercapacitors”, as supplied by the applicant in the IDS of January 20, 2021), in combination with PAN et al (US PG PUB 2018/0248173), in view of POPE et al (US PG PUB 2019/0157665).  To be clear, POPE et al qualifies as prior art under 35 USC 102(a)(2).  SHEARER et al (Shearer, Cameron J, et al. “Accurate Thickness Measurement of Graphene.” Nanotechnology, vol. 27, no. 12, 2016, p. 125704., https://doi.org/10.1088/0957-4484/27/12/125704.) is cited as evidence herein. 
Regarding claims 1-5, BYUN et al teaches an electrode of a 2D composite material (shown in the figures of the abstract) comprising 2D sheets of graphene (first 2D material of claim 1, a 2D carbon material of claim 2 and reduced graphene oxide of claim 4, wherein the films of the abstract are interpreted as sheets based on the abstract figures and their flat orientation) and 2D sheets of boron nitride (BN, 2nd 2D material of claim 1, a 2D nitride material of claim 3 and boron nitride as in claim 5, wherein the films of the abstract are interpreted as sheets based on the abstract figures and their flat orientation) in the abstract.  While BYUN et al is silent as to the express thickness of the graphene sheets, there are two interpretations put forth in BYUN et al regarding the thickness of the graphene layers.  Firstly, BYUN et al teaches the layered materials to be of “atomic layers of compositions and properties” in the right column of page 7750.  Moreover, graphene sheets are known in the art (as supported by SHEARER et al as evidence, wherein Table 1 details values from 0.4-1.7 nm thicknesses) to have atomic level thickness, rendering a thickness of less than 20 nm to be obvious.  In a second interpretation, BYUN et al further shows the layers of graphene and BN to be of similar sizing in the figure of the abstract and figures 1a and 1c, allowing for reasonable conclusion that the graphene sheets are of a similar thickness to that of the boron nitride sheets.  The bottom of the right column of page 7752 discloses the thickness of the BN sheets (a second 2D material) to be between 3-5 nm.  Based on this disclosed thickness, in the second interpretation, a thickness of 3-5nm renders obvious the claimed thickness of the first 2D sheet thickness.  Furthermore, BYUN et al teaches the manipulation of the mass ratios of BN compared to graphene layers in the 1st paragraph of Fabrication of the BN/rGO Hybrid Films and Flexible Supercapacitors on page 7751, including a mass ratio of 1:2 (included in the mass ratio of BN to graphene films from .25:4 and 2:4).  BYUN et al teaches a 1:1 sheet ratio of BN and graphene films in the abstract figures. BYUN et al is silent to use of transition metal oxide nanoparticles within the nanocomposite and for the nanocomposite to comprise 40% to 80% by weight sulfur. BYUN et al is further silent to the explicit weight ratios of the plurality of transition metal oxide nanoparticles, the plurality of sheets of the first 2D material, and the plurality of sheets of the second 2D material (x : y : z) is in a range from (1 : 0.001 : 0.001) to (1 : 0.67 : 1.67), where x is the plurality of transition metal oxide nanoparticles, y is the plurality of sheets of the first 2D material, and z is the plurality of sheets of the second 2D material. 

PAN et al teaches the fabrication of an electrode comprising graphene sheets, as discussed in paragraph 17, just as in BYUN et al.  PAN et al teaches the use of a conductive additive and active material particles to form the electrode (anode, paragraph 17).  PAN et al teaches the conductive additive to be graphene sheets (as graphene or reduced graphene oxide as in the first 2D material of the instant claim, as taught in PAN et al paragraphs 17 and 27) and the active material is particles including transition metal oxides (paragraphs 22 and 25 disclose the use of oxides of Zn, Cd, Cu, Fe, Co, V, Ti and Ni (known transition metals), taught in paragraph 25 to be of nano scale, rendering transition metal oxide nanoparticles as in the claim).  PAN et al teaches the use of 85 wt% transition metal particles and 7 wt% carbon material in paragraph 98. Paragraphs 15 and 16 details the use of the two materials (the transition metal oxide nanoparticle active material and graphene conductive additive) together to decrease the rapid capacity decay.

At the time of filing, it would have been obvious to one of ordinary skill in the art to utilize transition metal oxide nanoparticles, as in PAN et al, in the graphene composite of BYUN et al so as to enable a decrease in rapid capacity decay for the electrode. Moreover, while PAN et al teaches the use of 85 wt% transition metal particles and 7 wt% carbon material in paragraph 98, BYUN et al shows the figure of the abstract with equal numbers of BN and graphene oxide sheets or 1:2 mass values for BN to graphene (carbon) materials, the combination of these teachings would render a composite, which features a highest weight of transition metal oxide particles, with far less graphene oxide and boron nitride (in a proportion around 1:2 mass values BN to graphene), just as in the ratio of values in the claim.  For example, a reasonable conclusion of values would include 100% transition metal oxide nanoparticles with greater than 7% carbon and greater than 3.5% boron nitride, well within the claimed range. This would obviously render the selection of a nanocomposite within the very broad claimed ranges within the ability of one of ordinary skill in the art, so as to enable the most favorable characteristics of weight distribution, maintaining the desired benefits of the nanoparticle material (decrease rapid decay, PAN et al) while maintaining the beneficial nanocomposite benefits of BYUN et al including rate capability amount other benefits (abstract).  Moreover, the broad scope of the ranges detailed in the claims are indicative of a lack of criticality of the amounts of material of use relative to each other, rendering the use of these materials a matter of engineering choice and also therefore obvious based on the teachings of the combination of BYUN et al and PAN et al, in view of POPE et al.

In the alternative, PAN et al teaches the use of a conductive additive and active material particles to form the electrode (anode, paragraph 17).  PAN et al teaches a conductive additive of graphene sheets (first 2D material of the instant claim, 2D carbon material of claim 2 and graphene or reduced graphene oxide as in claim 4, in paragraphs 17 and 27) and the active material as nanoparticles including transition metal oxides (paragraphs 22 and 25 disclose the use of oxides of Zn, Cd, Cu, Fe, Co, V, Ti and Ni (known transition metals), taught in paragraph 25 to be of nano scale, rendering transition metal oxide nanoparticles as in the claim). PAN et al teaches the use of 85 wt% transition metal particles and 7 wt% carbon material in paragraph 98. Paragraph 25 details the use of nanosheet material that has a thickness less than 10 nm.  PAN et al is silent to the use of an additional 2D material present therein with the prescribed thickness, nor wherein the nanocomposite comprises 40% to 80% by weight sulfur. PAN et al is further silent to the explicit weight ratios of the plurality of transition metal oxide nanoparticles, the plurality of sheets of the first 2D material, and the plurality of sheets of the second 2D material (x : y : z) is in a range from (1 : 0.001 : 0.001) to (1 : 0.67 : 1.67), where x is the plurality of transition metal oxide nanoparticles, y is the plurality of sheets of the first 2D material, and z is the plurality of sheets of the second 2D material. 

BYUN et al teaches a 2D composite material comprising 2D layers of graphene (first 2D material of the claim) for use in an electrode, just as in PAN et al, in the abstract.  The abstract discloses the use of a heterostructure of 2D sheets of graphene (or reduced graphene oxide sheets), as in PAN et al, and 2D sheets of boron nitride (second 2D material of claim 1, 2D nitride material of claim 3 and boron nitride as in claim 5) to provide high capacitance, superior rate capability and life cycle to the electrode.  While BYUN et al is silent as to the express thickness of the graphene sheets, there are two interpretations put forth in BYUN et al regarding the thickness of the graphene layers.  Firstly, BYUN et al teaches the layered materials to be of “atomic layers of compositions and properties” in the right column of page 7750.  Moreover, graphene sheets are known in the art (as supported by SHEARER et al as evidence, wherein Table 1 details values from 0.4-1.7 nm thicknesses) to have atomic level thickness, rendering a thickness of less than 20 nm to be obvious. In a second interpretation, BYUN et al further shows the layers to be of similar sizing in the figure of the abstract and figures 1a and 1c, allowing for reasonable conclusion that the graphene sheets are of a similar thickness to that of the boron nitride sheets.  The bottom of the right column of page 7752 discloses the thickness of the BN sheets (a second 2D material) to be between 3-5 nm.  Based on this disclosed thickness, in the second interpretation, a thickness of 3-5nm renders obvious the claimed thickness of the first 2D sheet thickness. Furthermore, BYUN et al teaches the manipulation of the mass ratios of BN compared to graphene layers in the 1st paragraph of Fabrication of the BN/rGO Hybrid Films and Flexible Supercapacitors on page 7751, including a mass ratio of 1:2 (included in the mass ratio of BN to graphene films from .25:4 and 2:4).  BYUN et al teaches a 1:1 sheet ratio of BN and graphene films in the abstract figures.

At the time of filing, it would have been obvious to one of ordinary skill in the art to utilize the nanocomposite material of BYUN et al, in the electrode material of PAN et al, so as to provide the electrode with high capacitance, superior rate capability and life cycle. Moreover, while PAN et al teaches the use of 85 wt% transition metal particles and 7 wt% carbon material in paragraph 98, BYUN et al shows the figure of the abstract with equal numbers of BN and graphene oxide sheets or 1:2 mass values for BN to graphene (carbon) materials, the combination of these teachings would render a composite, which features a highest weight of transition metal oxide particles, with far less graphene oxide and boron nitride (in a proportion around 1:2 mass values BN to graphene), just as in the ratio of values in the claim.  For example, a reasonable conclusion of values would include 100% transition metal oxide nanoparticles with greater than 7% carbon and greater than 3.5% boron nitride, well within the claimed range. This would obviously render the selection of a nanocomposite within the very broad claimed ranges within the ability of one of ordinary skill in the art, so as to enable the most favorable characteristics of weight distribution, maintaining the desired benefits of the nanoparticle material (decrease rapid decay, PAN et al) while maintaining the beneficial nanocomposite benefits of BYUN et al including rate capability amount other benefits (abstract).  Moreover, the broad scope of the ranges detailed in the claims are indicative of a lack of criticality of the amounts of material of use relative to each other, rendering the use of these materials a matter of engineering choice and also therefore obvious based on the teachings of the combination of BYUN et al and PAN et al, in view of POPE et al.

While PAN et al teaches the graphene/metal oxide particle component electrode for use in lithium-sulfur batteries (paragraph 17 and 35), the combination of BYUN et al, in view of PAN et al and PAN et al, in view of BYUN et al, fails to address the use of 40% to 80% by weight sulfur.

POPE et al teaches a graphene based composite electrode (abstract), just as in BYUN et al and PAN et al, for use in a lithium-sulfur battery.  Paragraph 49 details the use of about 10 wt% to about 70 wt% of sulfur as an effective amount of sulfur for higher practical energy density and higher capacity of the electrode (abstract, paragraphs 19 and 20).  The claimed range overlaps the range disclosed by the prior art, rendering a prima facie case of obviousness (see MPEP 2144.05).  POPE et al renders obvious (by sufficient overlap) the range of 40-80 wt%, as disclosed in paragraph 49.

At the time of filing, it would have been obvious to one of ordinary skill in the art to utilize sulfur within the graphene nanocomposite of modified BYUN et al and PAN et al, in the proportion as disclosed in POPE et al, so as to increase the practical energy density and capacity of the electrode.

Regarding claim 6, PAN et al teaches the use of 7wt% of CNT (carbon conductive additive, analogous to the graphene material based on paragraph 17 which is reflective of the first 2D material of the instant claim) in paragraph 98.  Based on this information, the use of a weight percent within the claimed range in PAN et al renders teachings of the range obvious.  Moreover, the broad scope of the range detailed in the claims are indicative of a lack of criticality of the amounts of material of use (herein the weight percent of the first 2D material), rendering the use of these materials in a particular amount a matter of engineering choice and also therefore obvious to one of ordinary skill to select.

Regarding claim 7, PAN et al teaches the use of 7wt% of CNT (carbon conductive additive, analogous to the graphene material based on paragraph 17 which is reflective of the first 2D material of the instant claim) in paragraph 98.  While the intended weight percent of BN sheets (second 2D material) is not expressly disclosed, the prior art disclosure leads to the claimed weight percentage being obvious. Firstly, the BN material is twice the weight of graphene materials of the same size (based on the concept of atomic thickness layer sheets, as shown in the figures of the abstract of BYUN et al and the molecular weight of carbon is twice that of boron nitride).  Since the layers are shown to be stacked as in the figure of the abstract of BYUN et al, the use of a weight percentage of 14% (twice that of the weight percentage utilizing graphene or first 2D material as in PAN et al) would be reasonable based on the orientation of the layers and the molecular weight ratio.  Secondly, the broad scope of the range detailed in the claims are indicative of a lack of criticality of the amounts of material of use (herein the weight percent of the second 2D material), rendering the use of these materials in a particular amount a matter of engineering choice and also therefore obvious to one of ordinary skill to select.

Regarding claims 9 and 10, paragraph 25 of PAN et al teaches the transition metal oxide nanoparticles to be less than 100 nm in size, more specifically less than 50 nm, fulfilling the claimed ranges.  The claimed range overlaps the range disclosed by the prior art, rendering a prima facie case of obviousness (see MPEP 2144.05).  

Regarding claim 11, the claim requires at least a portion of the nanoparticles to have a specific standard deviation in size, which is exceedingly broad as merely an unrestricted portion is required to be within the particular standard deviation.  PAN et al details the use of a single size particle (80 nm) as the active material nanoparticle (Si in the examples) in samples within Table 3.  Based on the size disclosure of PAN et al in paragraph 25 and the use of particles of a specific size within the examples with no size deviation, it is well within the ability of one of ordinary skill in the art to grasp the disclosed nanoparticles of modified BYAN comprise at least a portion of the nanoparticles to have a particle-size distribution within a standard deviation of 2 nm and is therefore obvious.

Regarding claim 12, paragraph 25 of PAN et al details the particles (reading on the transition metal oxide nanoparticles of the claim) to use of a nano ribbon or belt shaping.  Both of these shapes are interpreted by the examiner to read on a 3D rectangular or rectangular prism shape as in the claim, rendering the shaping obvious.

Regarding claim 13, paragraphs 64 and 94 of PAN et al detail the use of cobalt oxide nanoparticles.

Regarding claim 16, PAN et al teaches the use of a thickness of the graphene sheets to be preferably 10nm or less, as cited in the rejection of claim 1.  Moreover, as discussed in the second interpretation of thickness in the rejection of claim 1, BYUN et al teaches the thickness of the boron nitride layers to be 5nm, with the figures showing the layers to be approximately the same size as the graphene layers.  These ranges render obvious the use of a first 2D sheet (graphene) and a second 2D sheet (boron nitride) with thicknesses of the claimed range obvious with sufficient specificity.

Regarding claims 18 and 19, PAN et al teaches the use of a binder component for higher elasticity and decreased resistance to crack, as detailed in paragraphs 12 and 16.  Table 3 shows the intended weight percentage of the binding agent to be 8%, rendering obvious the claimed range.  The conductive filler remains optional in the instant claim and is not required.  In the interest of compact prosecution, if the conductive filler were to be required, PAN et al teaches the use of a lithium ion-conducting additive in paragraph 31, which would read on the claimed conductive filler.
 
Regarding claim 20, PAN et al details an electrode to be between 50 and 300 micron in thickness, fulfilling the claimed structure.  While the claim states the nanocomposite it to be of the described thickness, the claim does not exclude the presence of all the pieces of the anode being considered as part of the nanocomposite.  For this reason, the nanocomposite is reasonably understood to render obvious the claimed range.  Moreover, BYUN et al teaches a stack of BN-graphene layers (the second 2D and first 2D materials, respectively).  It is well within the ambit of one of ordinary skill to stack more of the sheets consecutively (as shown in figure of abstract BYUN et al) to render the claimed thickness, enabling formation of an electrode comprising high volumetric capacitance, superior rate capability and permanent life cycle (abstract, BYUN et al).  

Regarding claim 28, BYUN et al teaches a 2D composite material for use in an electrode for energy storage (abstract, wherein energy storage is interpreted to obviously include a battery).  The use of the nanocomposite as an electrode reads on that of a cathode because the functionality of an electrode as a cathode or anode is dependent on intended use or conditions of operation (i.e. a cathode is a positive electrode during discharge, but a negative electrode during charging).  The electrode material of BYUN et al provides the desired conduction of a cathode and is capable of functioning as such, fulfilling the claim limitation regarding the layered nanocomposite material of BYUN et al.  BYUN et al teaches a nanocomposite (layers of 2D material sheets, as shown in the abstract figures) to comprise 2D sheets of graphene (first 2D material of the claim) and 2D sheets of boron nitride (2nd 2D material of the claim) wherein at least a portion of the plurality of sheets of the second 2D material has an average sheet thickness of less than 20 nm (The bottom of the right column of page 7752 discloses the thickness of the BN sheets (a second 2D material) to be between 3-5 nm).  While BYUN et al is silent as to the express thickness of the graphene sheets, there are two interpretations put forth in BYUN et al regarding the thickness of the graphene layers, wherein at least a portion of the plurality of sheets of the first 2D material has an average sheet thickness of less than 20 nm.  Firstly, BYUN et al teaches the layered materials to be of “atomic layers of compositions and properties” in the right column of page 7750.  Moreover, graphene sheets are known in the art (as supported by SHEARER et al as evidence, wherein Table 1 details values from 0.4-1.7 nm thicknesses) to have atomic level thickness, rendering a thickness of less than 20 nm to be obvious.  In a second interpretation, BYUN et al further shows the layers to be of similar sizing in the figure of the abstract and figures 1a and 1c, allowing for reasonable conclusion that the graphene sheets are of a similar thickness to that of the boron nitride sheets.  The bottom of the right column of page 7752 discloses the thickness of the BN sheets (a second 2D material) to be between 3-5 nm.  Based on this disclosed thickness, in the second interpretation, a thickness of 3-5nm renders obvious the claimed thickness of the first 2D sheet thickness.  The use of a carbon material (first 2D material) is different from a nitride material (second 2D material) in the abstract for use in an electrode.  Furthermore, BYUN et al teaches the manipulation of the mass ratios of BN compared to graphene layers in the 1st paragraph of Fabrication of the BN/rGO Hybrid Films and Flexible Supercapacitors on page 7751, including a mass ratio of 1:2 (included in the mass ratio of BN to graphene films from .25:4 and 2:4).  BYUN et al teaches a 1:1 sheet ratio of BN and graphene films in the abstract figures. BYUN et al is silent to use of transition metal oxide nanoparticles within the nanocomposite and for the nanocomposite to comprise 40% to 80% by weight sulfur, a binder and a conductive additive. BYUN et al is further silent to the explicit weight ratios of the plurality of transition metal oxide nanoparticles, the plurality of sheets of the first 2D material, and the plurality of sheets of the second 2D material (x : y : z) is in a range from (1 : 0.001 : 0.001) to (1 : 0.67 : 1.67), where x is the plurality of transition metal oxide nanoparticles, y is the plurality of sheets of the first 2D material, and z is the plurality of sheets of the second 2D material. 

PAN et al teaches the fabrication of an electrode comprising graphene sheets, as discussed in paragraph 17, just as in BYUN et al.  PAN et al teaches the use of a conductive additive and active material particles to form the electrode (anode, paragraph 17).  PAN et al teaches the conductive additive to be graphene sheets (as in the first 2D material of the instant claim, as taught in PAN et al paragraphs 17 and 27) and the active material is particles including transition metal oxides (paragraphs 22 and 25 disclose the use of oxides of Zn, Cd, Cu, Fe, Co, V, Ti and Ni (known transition metals), taught in paragraph 25 to be of nano scale, rendering transition metal oxide nanoparticles as in the claim).  PAN et al teaches the use of 85 wt% transition metal particles and 7 wt% carbon material in paragraph 98. Paragraphs 15 and 16 details the use of the two materials (the transition metal oxide nanoparticle active material and graphene conductive additive) together to decrease the rapid capacity decay. PAN et al teaches the use of a binder component for higher elasticity and decreased resistance to crack, as detailed in paragraphs 12 and 16.  PAN et al teaches the use of a lithium ion-conducting additive in paragraph 31, which would read on the claimed conductive filler providing conductivity and filling a polymer matrix as detailed in paragraph 32. 

At the time of filing, it would have been obvious to one of ordinary skill in the art to utilize transition metal oxide nanoparticles, as in PAN et al, in the graphene composite of BYUN et al so as to enable a decrease in rapid capacity decay for the electrode.  Moreover, the use of a binder and conductive additive as in PAN et al would enable higher elasticity of the electrode while ensuring more lithium ion conductivity is present. In addition, while PAN et al teaches the use of 85 wt% transition metal particles and 7 wt% carbon material in paragraph 98, BYUN et al shows the figure of the abstract with equal numbers of BN and graphene oxide sheets or 1:2 mass values for BN to graphene (carbon) materials, the combination of these teachings would render a composite, which features a highest weight of transition metal oxide particles, with far less graphene oxide and boron nitride (in a proportion around 1:2 mass values BN to graphene), just as in the ratio of values in the claim.  For example, a reasonable conclusion of values would include 100% transition metal oxide nanoparticles with greater than 7% carbon and greater than 3.5% boron nitride, well within the claimed range. This would obviously render the selection of a nanocomposite within the very broad claimed ranges within the ability of one of ordinary skill in the art, so as to enable the most favorable characteristics of weight distribution, maintaining the desired benefits of the nanoparticle material (decrease rapid decay, PAN et al) while maintaining the beneficial nanocomposite benefits of BYUN et al including rate capability amount other benefits (abstract).  Moreover, the broad scope of the ranges detailed in the claims are indicative of a lack of criticality of the amounts of material of use relative to each other, rendering the use of these materials a matter of engineering choice and also therefore obvious based on the teachings of the combination of BYUN et al and PAN et al, in view of POPE et al.

In the alternative, PAN et al teaches forming an electrode using a conductive additive and active material particles bound with a binder (forming an anode, paragraph 17) for use in a lithium-sulfur battery (paragraph 35).  The use of the nanocomposite as an electrode reads on that of a cathode because the functionality of an electrode as a cathode or anode is dependent on intended use or conditions of operation (i.e. a cathode is a positive electrode during discharge, but a negative electrode during charging).  The electrode material of BYUN et al provides the desired conduction of a cathode and is capable of functioning as such, fulfilling the claim limitation regarding the layered nanocomposite material of PAN et al.  PAN et al teaches the conductive additive is that of graphene sheets (as in the first 2D material of the instant claim, as taught in PAN et al paragraphs 17 and 27) and the active material is particles including transition metal oxides (paragraphs 22 and 25 disclose the use of oxides of Zn, Cd, Cu, Fe, Co, V, Ti and Ni (known transition metals), taught in paragraph 25 to be of nano scale, rendering transition metal oxide nanoparticles as in the claim).  Paragraph 25 details the active material (graphene sheet or first 2D material of the instant claim) has a thickness less than 100 nm.  PAN et al teaches the use of a lithium ion-conducting additive in paragraph 31, which would read on the claimed conductive filler providing conductivity and filling a polymer matrix as detailed in paragraph 32. PAN et al teaches the use of 85 wt% transition metal particles and 7 wt% carbon material in paragraph 98. Paragraph 25 details the use of nanosheet material that has a thickness less than 10 nm.  PAN et al is silent to the use of an additional 2D material present therein with the prescribed thickness, nor wherein the nanocomposite comprises 40% to 80% by weight sulfur. PAN et al is further silent to the explicit weight ratios of the plurality of transition metal oxide nanoparticles, the plurality of sheets of the first 2D material, and the plurality of sheets of the second 2D material (x : y : z) is in a range from (1 : 0.001 : 0.001) to (1 : 0.67 : 1.67), where x is the plurality of transition metal oxide nanoparticles, y is the plurality of sheets of the first 2D material, and z is the plurality of sheets of the second 2D material. 

BYUN et al teaches a 2D composite material comprising 2D layers of graphene (first 2D material of the claim) for use in an electrode, just as in PAN et al, in the abstract.  The abstract discloses the use of a heterostructure of graphene (first 2D material of the instant claim) and boron nitride (second 2D material of the claim) sheets to provide high capacitance, superior rate capability and life cycle to the electrode.  The bottom of the right column of page 7752 discloses the thickness of the BN sheets to be between 3-5 nm.  While BYUN et al is silent as to the express thickness of the graphene sheets, there are two interpretations put forth in BYUN et al regarding the thickness of the graphene layers.  Firstly, BYUN et al teaches the layered materials to be of “atomic layers of compositions and properties” in the right column of page 7750.  Moreover, graphene sheets are known in the art (as supported by SHEARER et al as evidence, wherein Table 1 details values from 0.4-1.7 nm thicknesses) to have atomic level thickness, rendering a thickness of less than 20 nm to be obvious.  In a second interpretation, BYUN et al further shows the layers to be of similar sizing in the figure of the abstract and figures 1a and 1c, allowing for reasonable conclusion that the graphene sheets are of a similar thickness to that of the boron nitride sheets or 3-5 nm as disclosed in BYUN et al.    Based on this disclosed thickness, in the second interpretation, a thickness of 3-5nm renders obvious the claimed thickness of the first 2D sheet thickness. Furthermore, BYUN et al teaches the manipulation of the mass ratios of BN compared to graphene layers in the 1st paragraph of Fabrication of the BN/rGO Hybrid Films and Flexible Supercapacitors on page 7751, including a mass ratio of 1:2 (included in the mass ratio of BN to graphene films from .25:4 and 2:4).  BYUN et al teaches a 1:1 sheet ratio of BN and graphene films in the abstract figures.

At the time of filing, it would have been obvious to one of ordinary skill in the art to utilize the nanocomposite material of BYUN et al, in the anode material of PAN et al, so as to provide the electrode with high capacitance, superior rate capability and life cycle to the electrode.  Moreover, while PAN et al teaches the use of 85 wt% transition metal particles and 7 wt% carbon material in paragraph 98, BYUN et al shows the figure of the abstract with equal numbers of BN and graphene oxide or 1:2 mass values for BN to graphene (carbon) materials, the combination of these teachings would render a composite, which features a highest weight of transition metal oxide particles, with far less graphene oxide and boron nitride (in a proportion around 1:2 mass values BN to graphene), just as in the ratio of values in the claim.  For example, a reasonable conclusion of values would include 100% transition metal oxide nanoparticles with greater than 7% carbon and greater than 3.5% boron nitride, well within the claimed range. This would obviously render the selection of a nanocomposite within the very broad claimed ranges within the ability of one of ordinary skill in the art, so as to enable the most favorable characteristics of weight distribution, maintaining the desired benefits of the nanoparticle material (decrease rapid decay, PAN et al) while maintaining the beneficial nanocomposite benefits of BYUN et al including rate capability amount other benefits (abstract).  Moreover, the broad scope of the ranges detailed in the claims are indicative of a lack of criticality of the amounts of material of use relative to each other, rendering the use of these materials a matter of engineering choice and also therefore obvious based on the teachings of the combination of BYUN et al and PAN et al, in view of POPE et al.

While PAN et al teaches the graphene/metal oxide particle component electrode for use in lithium-sulfur batteries (paragraph 17 and 35), the combination of BYUN et al, in view of PAN et al and PAN et al, in view of BYUN et al, fails to address the use of 40% to 80% by weight sulfur.

POPE et al teaches a graphene based composite electrode (abstract), just as in BYUN et al and PAN et al, for use in a lithium-sulfur battery.  Paragraph 49 details the use of about 10 wt% to about 70 wt% of sulfur as an effective amount of sulfur for higher practical energy density and higher capacity of the electrode (abstract, paragraphs 19 and 20).  The claimed range overlaps the range disclosed by the prior art, rendering a prima facie case of obviousness (see MPEP 2144.05).  POPE et al renders obvious (by sufficient overlap) the range of 40-80 wt%, as disclosed in paragraph 49.

At the time of filing, it would have been obvious to one of ordinary skill in the art to utilize sulfur within the graphene nanocomposite of modified BYUN et al and PAN et al, as disclosed in POPE et al, so as to increase the practical energy density and capacity of the electrode.

Regarding claim 29, PAN et al shows the use of anode material in a battery comprising a separator, electrolyte and cathode in paragraphs 35 and 36, organized as in figure 1, wherein the separator is between the anode and cathode materials.  To be clear, the use of the electrodes of modified BYUN et al and PAN et al, can be utilized in a battery as either a cathode or anode based on the conditions of use (i.e. charge/discharge).  For this reason, since PAN et al teaches the use of two electrodes working in conjunction with each other, the anode and cathode of the instant claim is disclosed.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over BYUN et al in combination with PAN et al, in view of POPE et al, as applied to claim 1 above, and further in view of LIU et al (Liu, Xiaohe, et al. “Shape-Controlled Synthesis and Properties of Uniform Spinel Cobalt Oxide Nanocubes.” Nanotechnology, vol. 16, no. 12, 2005, pp. 3035–3040., https://doi.org/10.1088/0957-4484/16/12/051.)
Regarding claim 14, while paragraph 94 of PAN et al details the use of Co3O4 cobalt oxide, modified BYUN et al and modified PAN et al, fail to address the use of the cubic-spinel crystal structure to comprise at least a portion of the particles.

LIU et al teaches cobalt oxide particles for use in an electrode for a battery (page 3039, left column), just as in modified BYUN et al or modified PAN et al.  LIU et al teaches synthesis of cubic spinel cobalt oxide nanocubes (interpreted to be similar in size with nanoparticles of PAN et al, as both are nanoscale or less than 50 nm as taught in PAN et al paragraph 22 and LIU et al page 3037, both columns) with controlled sizing to allow for consistent characteristics over the entirety of the particles formed (abstract, Introduction, “improve the size- and shape-dependent functional properties such as electrics and magnetism” by making uniform “spinel structure cobalt oxide (Co3O4) nanocubes”).  The left column of page 3039 details the nanoparticles (nanocubes of LIU et al) formulated in LIU et al (cubic-spinel cobalt oxide particles, per the abstract) to impart superior electrochemical performance with excellent cyclability.

At the time of filing, it would have been obvious to one of ordinary skill in the art to utilize cubic-spinel crystal cobalt oxide nanoparticles, as in LIU et al, for the cobalt oxide nanoparticles of modified BYUN et al or PAN et al, so as to ensure superior electrochemical performance in a battery electrode with excellent cyclability.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over BYUN et al in combination with PAN et al, in view of POPE et al, as applied to claim 1 above, and further in view of HAYNER et al (US PG PUB 2017/0141387).  SHEARER et al is utilized as evidence in rejection.
Regarding claim 17, the combination of BYUN et al and PAN et al, in view of POPE et al, fails to address the particular surface area of the composite material.

HAYNER et al teaches an electrode (anode) material comprising a graphene-based sheet with transition metal oxide particles, as in modified BYUN et al or modified PAN et al, in paragraphs 18 and 53.  HAYNER et al teaches the surface area of the composite material can be adjusted in paragraphs 40 and 50.  Moreover, paragraph 33 details the use of a surface area of about 40 m2/g to be effective at attaining a desired charge voltage, current density and Coulombic efficiency.

At the time of invention, it would have been obvious to one of ordinary skill in the art to utilize the desired surface area of HAYNER et al, for the nanocomposite of modified BYUN et al or modified PAN et al, so as to realize a desired charge voltage, current density and Coulombic efficiency for effective battery functionality.
Response to Arguments
Applicant's arguments filed April 22, 2022 have been fully considered but they are not persuasive. 
On pages 8-9 of the response, the applicant argues the combination fails to address a nanocomposite comprising sulfur.  More specifically, the applicant argues POPE et al teaches the use of graphene and sulfur within a nitrogen containing polymer framework which cannot “be substituted for the 2D sheets recited in the instant claims”.
By combination, the examiner is not substituting the 2D sheets and the polymer framework. The instant application details the use of 2D materials (including graphene) with a polymer binding agent (polyvinylidene fluoride, paragraph 130 of the instant spec) with sulfur thereon. POPE et al similarly teaches the use of sulfur in a polyvinylidene fluoride environment (paragraph 76) with graphene to increase capacity. The rejection does not rely upon substitution but rather the premise that the addition of sulfur to the materials of the binder and graphene materials (which mimic that of the instant application and other references BYUN et al and PAN et al) will provide the same functionality as recognized in POPE et al of increased capacity. For this reason, the combination is effective in teaching the use of a relative amount of sulfur to that of the remainder of the nanocomposite which will provide the desired functionality, which overlaps with that of the claimed range.
On pages 8-9 of the response, the applicant further argues the examiner has not “explained why a person of skill in the art would be so motivated to provide a nanocomposite comprising the particularly recited amounts of components (a), (b), (c) and sulfur as recited” nor “why a person of skill in the art would reasonably expect that such a nanocomposite would have the properties demonstrating by nanocomposites in the present case”.
Firstly, the examiner disagrees a reasonable case has not been made in which BYUN et al, PAN et al and POPE et al do not address the use of these particularly claimed amounts of components. As stated above, the combination teaches a large weight amount of transition oxide metal nanoparticles to graphene material (PAN et al), a manipulative amount of BN to graphene sheets and or 1:2 mass ratio (BYUN et al) and the use of nanoparticle materials therein (POPE et al). Based on the lack of criticality and known relationships between the large weight of nanoparticles and small weight of boron nitride to graphene disclosed, the combined references render obvious the claimed features. Secondly, the applicant has not put forth any reason or responsive indicating these features were not previously addressed in the rejection of record. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Moreover, the applicant does not identify any characteristics or properties which the nanocomposite achieves which the combination would not. Finally, there is no criticality to the claimed ranges discussed in the specification or arguments which would give further weight to the extremely broad ranges put forth in the claim.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOURTNEY SALZMAN CARLSON whose telephone number is (571)270-5117. The examiner can normally be reached 9AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KOURTNEY R S CARLSON/Examiner, Art Unit 1721                                                                                                                                                                                                        8/9/2022

/BETHANY L MARTIN/Primary Examiner, Art Unit 1721